[Cite as State v. Smoot, 2016-Ohio-1088.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                     :                   No. 15AP-713
                                                                   (C.P.C. No. 11CR07-3696)
                 Plaintiff-Appellee,               :                   No. 15AP-714
                                                                   (C.P.C. No. 11CR09-4728)
v.                                                 :                   No. 15AP-716
                                                                   (C.P.C. No. 11CR09-4727)
Kevante D. Smoot,                                  :
                                                                  (REGULAR CALENDAR)
                 Defendant-Appellant.              :



                                            D E C I S I O N

                                     Rendered on March 17, 2016


                 On brief: Ron O'Brien, Prosecuting Attorney, and Valerie
                 Swanson, for appellee.

                 On brief: Yeura R. Venters, Public Defender, and George M.
                 Schumann, for appellant.

                  APPEALS from the Franklin County Court of Common Pleas

KLATT, J.
        {¶ 1} Defendant-appellant, Kevante D. Smoot, appeals from judgments of
conviction entered by the Franklin County Court of Common Pleas in these three cases.
For the following reasons, we affirm those judgments.
I. Factual and Procedural Background
        {¶ 2} In 2011, appellant was indicted in these three separate cases. In 2012, he
pled guilty to single counts in each case and was placed on community control for a three-
year period. The trial court notified him that if his community control was revoked, he
would be sentenced to consecutive prison terms in the three cases. See State v. Smoot,
10th Dist. No. 14AP-671, 2015-Ohio-1105.
No. 15AP-713, 15AP-714 and 15AP-716                                                         2

       {¶ 3} In 2014, appellant's probation officer filed a request to revoke appellant's
community control. The request alleged eight violations of the terms and conditions of
appellant's community control, including convictions for OVI and criminal trespass, a
guilty plea to a count of theft for which he failed to report to sentencing, positive drug
screens, failures to report for random urine screens, and scheduled office visits. The trial
court found that appellant violated his community control, revoked appellant's
community control, and imposed a prison sentence in one case and ordered that sentence
to be served consecutively to one prison term and concurrently to another prison term in
the two other cases. On appeal, this court reversed, concluding that the trial court erred
by not making the required findings before imposing consecutive sentences. Accordingly,
we remanded the matter for resentencing. Id. at ¶ 11.
       {¶ 4} On remand, the trial court again sentenced appellant to a prison sentence
on one case and again ordered the sentence to be served consecutively to one prison term
and concurrently to the other prison term in the two other cases.
II. Appellant's Appeal
       {¶ 5} Appellant again appeals and assigns the following error:
              The Trial Court erred in making the R.C. 2929.14(C)
              consecutive sentence findings without any factual basis in the
              record to support those findings.

       {¶ 6} In order to impose consecutive terms of imprisonment, a trial court is
required to make at least three distinct findings: (1) that consecutive sentences are
necessary to protect the public from future crime or to punish the offender, (2) that
consecutive sentences are not disproportionate to the seriousness of the offender's
conduct and to the danger the offender poses to the public, and (3) that one of the
subsections (a), (b), or (c) applies. R.C. 2929.14(C)(4); State v. Price, 10th Dist. No. 13AP-
1088, 2014-Ohio-4696, ¶ 31, citing State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177.
Here, the trial court found that R.C. 2929.14(C)(4)(c) applied, stating that "the offender’s
history of criminal conduct demonstrates that consecutive sentences are necessary to
protect the public from future crimes of the offender." (Tr. 6.) In this assignment of
error, appellant concedes that the trial court made these required findings. However,
appellant argues that the record does not support those findings. We disagree.
No. 15AP-713, 15AP-714 and 15AP-716                                                      3

       {¶ 7} Once a trial court makes the findings required by R.C. 2929.14(C)(4), we
may not overturn the imposition of consecutive sentences unless we find, clearly and
convincingly, that the record does not support the sentencing court's findings or that the
sentence is contrary to law. R.C. 2953.08(G); State v. Dixon, 10th Dist. No. 15AP-432,
2015-Ohio-5277, ¶ 23. The term "record" as used in R.C. 2953.08(G)(2) is very broad. It
encompasses all of the proceedings before the court, not just the sentencing. Therefore, to
the extent appellant argues that there was no support for the trial court's findings
presented at his sentencing hearing, we conclude that such support may appear anywhere
in the trial court record and not just at the sentencing hearing. State v. Venes, 8th Dist.
No. 98682, 2013-Ohio-1891, ¶ 22; State v. Price, 10th Dist. No. 03AP-459, 2004-Ohio-
1223, ¶ 15, citing R.C. 2953.08(F).
       {¶ 8} In light of the numerous charges appellant originally faced, the multitude of
community control violations, including criminal offenses committed while on
community control, and his apparent inability to control his abuse of drugs, all of which
may be considered by the trial court in imposing sentence, we cannot find by clear and
convincing evidence that the record does not support the trial court's findings or that the
sentence is contrary to law. State v. Artz, 2d Dist. No. 2014-CA-34, 2015-Ohio-3789,
¶ 22; State v. Caldwell, 11th Dist. No. 2002-L-142, 2003-Ohio-6964, ¶ 26-30.
Accordingly, we overrule appellant's assignment of error.
III. Conclusion
       {¶ 9} Having overruled appellant's assignment of error, we affirm the judgments
of the Franklin County Court of Common Pleas.
                                                                     Judgments affirmed.

                      SADLER and LUPER SCHSUTER, JJ., concur.